UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-7464


KABIL ANTON DJENASEVIC,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES FEDERAL
BUREAU OF PRISONS; FEDERAL CORRECTIONAL INSTITUTION
BECKLEY HEALTH SERVICE DEPARTMENT; UNITED STATES OF
AMERICA,

                    Defendants - Appellees,

             and

DR. HUGHES, DDS,

                    Defendant.


Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:14-cv-14596)


Submitted: April 25, 2019                                      Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Kabil Anton Djenasevic, Appellant Pro Se. Matthew Charles Lindsay, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kabil Anton Djenasevic seeks to appeal the district court’s order denying relief on

his Fed. R. Civ. P. 60(b) motion to reconsider a prior order dismissing his complaint filed

pursuant to the Federal Tort Claims Act. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on September 4, 2018. The

notice of appeal was filed, at the earliest, on November 18, 2018. Because Djenasevic

failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3